Title: To Thomas Jefferson from Joseph Carrington Cabell, 28 April 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Judge Coalter’s—Henrico
28th April. 1821.
It was not untill the 25th inst that I found my health sufficiently restored to enable me to set out for the lower country. By travelling slowly & lying down some hours in the day I was enabled to get down from my Brother’s in three days, but not without being compelled to go to bed with a high fever at Powhatan Court House, which continued half a day & one night. I arrived here much indisposed yesterday, but am better today, and hope that my journey to the northern neck, whither I am now going will entirely restore my strength. The cold which I took in travelling up the country, greatly affected my muscular & nervous systems, and frequently shewed a determination to my breast & bowels. After frequent bleadings, & several doses of medicine, I made very free use of warm teas: & the loss of strength, together with the opening of the pores, & heated chambers, threw me into so delicate a state, that I could not move out of the House without taking fresh cold, that would bring back in an aggravated form all my complaints. The extraordinary prevalence of winds and the sudden & frequent changes in March & April prolonged my confinement. Knowing how little would overset me, I determined to rely on the liberality of the people, and confine myself to the  House. Mrs Cabell had come up to this place, and was very uneasy about me. I was not in a situation to visit you with the tranquility and strength that were requisite for the objects of my call. The heats of summer were advancing apace, & a full month is necessary to make my journey to Corrottoman, where the state of my affairs demands my immediate presence. I therefore determined to postpone my visit to the University till my return in June, when I hope to be entirely well, and will come down at leisure, to converse with you fully on the affairs of the University. Since I last wrote you by Mr Southall, I have learnt from Genl Cocke that he also was prevented by ill health from attending the last meeting. I am entirely ignorant of what passed at the meeting, and feel very anxious for information. I regret to find that Genl Breckenridge will not be in the next Assembly; as also to discover in Genl Blackburn’s speech on the University, some remarks, which I did not know it contained, till I saw it in the Enquirer, not having been present at its delivery. I regret that Mr Maury was not returned from Buckingham. Both the Delegates from that county will probably be in the opposition. Amherst & Nelson will go with D S Garland. My friend Col: Shelton was shut out by his own son in law Harris.  The elections, as far as I have heard from them, are as favorable as I could expect. It is reported that the University has lost ground considerably of late among the mass of the people. Some efforts ought to be made in the course of the season to regain & strengthen the public confidence. We have every thing to hope from the importance & singleness of the object, & the progress of information. But I fear the results will be too slow. I did not like the manner in which the business was conducted last winter. The whole of the Literary Fund being now disposed of, we are driven upon a difficult & thorny path. We must look for a sinking fund to pay the interest & principal of the debt—or  strive to get it remitted. Rest assured, my dear Sir, that a call must be made upon all the friends of literature & Science to unite their influence on this great occasion—a call such as made by myself & others on the question of location. But the minds of leading men over the state should be drawn early to this subject. Much may be done by yourself & Mr Madison. I have not time to go more fully into the subject at this time: but will  come to see you as soon as I return In the interim I remain Dr Sir, very sincerely yourJoseph C. Cabell.